DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/17/2022.
Claims 1-20 are pending. Claims 1 and 7 are currently amended.  Claims 1, 7 and 15 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 1/17/2022, with respect to 112 Rejections, as indicated in line number 1 of the office action mailed 9/16/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 1/17/2022, with respect to independent claim 7, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Tung, specifically a new interpretation of the claimed “first package” and “second package” as noted below in the rejection of independent claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (US 2013/0040423 A1, hereinafter “Tung”).
Regarding independent claim 7, Tung discloses a method of manufacturing a semiconductor device, the method comprising: 
attaching a first package (i.e., collectively the left stack of Chip 2 and Chip 3 including the portions of layers 106 and 108 surrounding the left stack) to a carrier wafer (i.e., “Wafer 1” as notated in the figures) (see Figs. 4B-4F), the first package comprising: 
a first semiconductor device (i.e., left “Chip 3” as notated in the figures- ¶0034); and 
a first semiconductor substrate (i.e., left “Chip 2” as notated in the figures- ¶0032); 
attaching a second package (i.e., collectively the right stack of Chip 2 and Chip 3 including the portions of layers 106 and 108 surrounding the right stack) to the carrier wafer (see Figs. 4B-4F), the second package comprising: 
a second semiconductor device (i.e., right “Chip 3” as notated in the figures- ¶0034); and 

forming through vias 102, 104, 116 (“TAVs”- ¶¶0024, 0031) on each of the first semiconductor substrate, the second semiconductor substrate, and the carrier wafer, wherein each of the through vias 102, 104, 116 is formed simultaneously (see Fig. 4G); 
encapsulating the through vias 102, 104, 116, the first package, and the second package with an encapsulant (i.e., the layer in which UBMs are formed within, which encapsulates the top portions of the through vias 102, 104, 116 and the tops of the first and second packages) wherein the encapsulant is in direct physical contact with the through vias 102, 104, 116, the first package (i.e., the portions of 106 of the first package) and the second package (i.e., the portions of 106 of the second package) (see Fig. 4H); and 
forming a redistribution structure 112 (“UBM structures”- ¶0025) over the encapsulant (see Fig. 4H).
Regarding claim 13, Tung discloses the method further comprising attaching a third package (i.e., “external circuits”- ¶0035) to one or more of the through vias 102, 104, 116, the third package being located on an opposite side of the through vias 102, 104, 116 from the redistribution structure 112, since the external circuits would be connected to solder balls 110 (see Fig. 4H).
Regarding claim 14, Tung discloses the method further comprising bonding a surface mount device (i.e., “external circuits”- ¶0035) to the redistribution structure 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Raynor (US 2017/0141147 A1).
Regarding claim 12, Tung discloses wherein the first semiconductor device and the first semiconductor substrate are semiconductor die (¶¶0032, 0034)
Tung does not expressly disclose the method further comprising hybrid bonding the first semiconductor device to the first semiconductor substrate.
Raynor discloses wherein hybrid bonding is used for bonding dies together (¶0042).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tung such that the method further comprises hybrid bonding the first semiconductor device to the first semiconductor substrate as taught by Raynor for the purpose of utilizing a suitable and well-known type of bonding to bond dies together which is known in the art (Raynor ¶0042).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8 (which claims 9-11 depend from), the prior art of record including Tung, either singularly or in combination, does not disclose or suggest the 
Claims 1-6 and 15-20 are allowed.
Regarding independent claim 1, the claim is allowable for reasons as previously indicated in line number 6 of the office action mailed in 9/16/2021.
Claims 2-6 are allowable as being dependent on allowable claim 1.
Regarding independent claim 15, the claim is allowable for reasons as previously indicated in line number 7 of the office action mailed in 9/16/2021.
Claims 16-20 are allowable as being dependent on allowable claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895